PERFORMANCE UNDERTAKING

        This Performance Undertaking (this “Undertaking”), dated as of March 15,
2006, is executed by GEHL COMPANY, a Wisconsin corporation (the “Provider”) in
favor of GEHL FUNDING II, LLC, a Delaware limited liability company (together
with its successors and assigns, “Recipient”).

RECITALS

        1.     Recipient and Gehl Funding LLC, a Delaware limited liability
company (“Existing Owner”), have entered into a Receivables Sale and Assignment
Agreement, dated as of the date hereof (as amended, restated or otherwise
modified from time to time, the “Sale and Assignment Agreement”), pursuant to
which Existing Owner, subject to the terms and conditions contained therein, is
selling its right, title and interest in certain assets to Recipient.

        2.     Existing Owner is a Subsidiary of Provider and Provider is
expected to receive substantial direct and indirect benefits from the sale of
accounts receivable and related assets by Existing Owner to Recipient pursuant
to the Sale and Assignment Agreement (which benefits are hereby acknowledged).

        3.     As an inducement for the Recipient to enter into the Sale and
Assignment Agreement, Provider has agreed to guaranty the due and punctual
performance by Existing Owner of its obligations under the Sale and Assignment
Agreement, as provided herein.

AGREEMENT

        NOW, THEREFORE, Provider hereby agrees as follows:

        Section 1. Definitions. Capitalized terms used herein and not defined
herein shall have the respective meanings assigned thereto in Exhibit I to that
certain Receivables Purchase Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Purchase
Agreement”) among Recipient, the Provider, as Servicer, Park Avenue Receivables
Company, LLC (the “Company”), the Financial Institutions and JPMorgan Chase
Bank, N.A., as agent (the “Agent”) for such Financial Institutions, the Company
and the Hedge Provider. In addition:

          “Guaranteed Obligations” means, collectively, all covenants,
agreements, terms, conditions and indemnities to be performed and observed by
Existing Owner under and pursuant to the Sale and Assignment Agreement and each
other document executed and delivered by Existing Owner pursuant to the Sale and
Assignment Agreement, including, without limitation, the due and punctual
payment of all sums which are or may become due and owing by Existing Owner
under the Sale and Assignment Agreement, whether for fees, expenses (including
counsel fees), indemnified amounts or otherwise.


--------------------------------------------------------------------------------

        Section 2. Guaranty of Performance of Guaranteed Obligations. Provider
hereby guarantees to Recipient, the full and punctual payment and performance by
Existing Owner of the Guaranteed Obligations. This Undertaking is an absolute,
unconditional and continuing guaranty of the full and punctual performance of
all of the Guaranteed Obligations and is in no way conditioned upon any
requirement that Recipient first attempt to collect any amounts owing by
Existing Owner to any Person from any other Person or resort to any collateral
security, any balance of any deposit account or credit on the books of any
Person in favor of Existing Owner or any other Person or other means of
obtaining payment. Should Existing Owner default in the payment or performance
of any of the Guaranteed Obligations, Recipient (or its assigns) may cause the
immediate performance by Provider of the Guaranteed Obligations and cause any
payment Guaranteed Obligations to become forthwith due and payable to Recipient
(or its assigns), without demand or notice of any nature, all of which are
hereby expressly waived by Provider. Notwithstanding the foregoing, this
Undertaking is not a guarantee of the collection of any of the Receivables;
provided, that nothing herein shall relieve Existing Owner from performing in
full its Guaranteed Obligations under the Sale and Assignment Agreement or
Provider of its undertaking hereunder with respect to the full performance of
such duties.

        Section 3. Provider’s Further Agreements to Pay. Provider further
agrees, as the principal obligor and not as a guarantor only, to pay to
Recipient (and its assigns), forthwith upon demand in funds immediately
available to Recipient, all reasonable costs and expenses (including court costs
and legal expenses) incurred or expended by Recipient (and its assigns) in
connection with the Guaranteed Obligations, this Undertaking and the enforcement
thereof, together with interest on amounts recoverable under this Undertaking
from the time when such amounts become due until payment, at a rate of interest
(computed for the actual number of days elapsed based on a 360 day year) equal
to the Prime Rate plus 2% per annum, such rate of interest changing when and as
the Prime Rate changes.

        Section 4. Waivers by Provider. Provider waives notice of acceptance of
this Undertaking, notice of any action taken or omitted by Recipient (or its
assigns) in reliance on this Undertaking, and any requirement that Recipient (or
its assigns) be diligent or prompt in making demands under this Undertaking,
other default or omission by Existing Owner or asserting any other rights of
Recipient under this Undertaking. Provider warrants that it has adequate means
to obtain from Existing Owner, on a continuing basis, information concerning the
financial condition of Existing Owner, and that it is not relying on Recipient
to provide such information, now or in the future. Provider also irrevocably
waives all defenses (i) that at any time may be available in respect of the
Guaranteed Obligations by virtue of any statute of limitations, valuation, stay,
moratorium law or other similar law now or hereafter in effect or (ii) that
arise under the law of suretyship, including impairment of collateral. Recipient
(and its assigns) shall be at liberty, without giving notice to or obtaining the
assent of Provider and without relieving Provider of any liability under this
Undertaking, to deal with Existing Owner and with each other party who now is or
after the date hereof becomes liable in any manner for any of the Guaranteed
Obligations, in such manner as Recipient and its assigns in their sole
discretion deem fit, and to this end Provider agrees that the validity and
enforceability of this Undertaking, including without limitation, the provisions
of Section 8 hereof, shall not be impaired or affected by any of the following:
(a) any extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Guaranteed Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or any collateral securing the
Guaranteed Obligations or any part thereof; (c) any waiver of any right, power
or remedy or of any Amortization Event, Termination Event or default with
respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof; (e) the enforceability or validity of the Guaranteed
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto or with respect to the Guaranteed Obligations
or any part thereof; (f) the application of payments received from any source to
the payment of any payment Guaranteed Obligations of Existing Owner or any part
thereof or amounts which are not covered by this Undertaking even though
Recipient (or its assigns) might lawfully have elected to apply such payments to
any part or all of the payment Guaranteed Obligations of Existing Owner or to
amounts which are not covered by this Undertaking; (g) the existence of any
claim, setoff or other rights which Provider may have at any time against
Existing Owner in connection herewith or any unrelated transaction; (h) any
assignment or transfer of the Guaranteed Obligations or any part thereof; (i)
the dissolution or liquidation of the Existing Owner; or (j) any failure on the
part of Existing Owner to perform or comply with any term of the Sale and
Assignment Agreement or any other document executed in connection therewith or
delivered thereunder, all whether or not Provider shall have had notice or
knowledge of any act or omission referred to in the foregoing clauses (a)
through (j) of this Section 4.

2

--------------------------------------------------------------------------------

        Section 5. Unenforceability of Guaranteed Obligations Against Existing
Owner. Notwithstanding (a) any change of ownership of Existing Owner or the
insolvency, bankruptcy or any other change in the legal status of Existing
Owner; (b) the change in or the imposition of any law, decree, regulation or
other governmental act which does or might impair, delay or in any way affect
the validity, enforceability or the payment when due of the Guaranteed
Obligations; (c) the failure of Existing Owner or Provider to maintain in full
force, validity or effect or to obtain or renew when required all governmental
and other approvals, licenses or consents required in connection with the
Guaranteed Obligations or this Undertaking, or to take any other action required
in connection with the performance of all obligations pursuant to the Guaranteed
Obligations or this Undertaking; or (d) if any of the moneys included in the
Guaranteed Obligations have become irrecoverable from Existing Owner for any
other reason other than final payment in full of the payment Guaranteed
Obligations in accordance with their terms, this Undertaking shall nevertheless
be binding on Provider. This Undertaking shall be in addition to any other
guaranty or other security for the Guaranteed Obligations, and it shall not be
rendered unenforceable by the invalidity of any such other guaranty or security.
In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of
Existing Owner or for any other reason with respect to Existing Owner, all such
amounts then due and owing with respect to the Guaranteed Obligations under the
terms of the Sale and Assignment Agreement, or any other agreement evidencing,
securing or otherwise executed in connection with the Guaranteed Obligations,
shall be immediately due and payable by Provider.

        Section 6. Representations and Warranties. Provider hereby represents
and warrants to Recipient that:

3

--------------------------------------------------------------------------------

        (a)    Existence and Standing. Provider is a corporation duly organized,
validly existing and in good standing under the laws of the State of Wisconsin,
and has all corporate power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted except where the failure to so hold could not
reasonably be expected to have a Material Adverse Effect.

        (b)    Authorization, Execution and Delivery; Binding Effect. Provider
has the corporate power and authority and legal right to execute and deliver
this Undertaking, perform its obligations hereunder and consummate the
transactions herein contemplated. The execution and delivery by Provider of this
Undertaking, the performance of its obligations and consummation of the
transactions contemplated hereunder have been duly authorized by proper
corporate proceedings, and Provider has duly executed and delivered this
Undertaking. This Undertaking constitutes the legal, valid and binding
obligation of Provider enforceable against Provider in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally.

        (c)    No Conflict; Government Consent. The execution and delivery by
Provider of this Undertaking and the performance of its obligations hereunder do
not contravene or violate (i) its articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property and, do not result in the
creation or imposition of any Adverse Claim on assets of Provider.

        Section 7. Subrogation; Subordination. Notwithstanding anything to the
contrary contained herein, until the Guaranteed Obligations are paid in full
Provider: (a) will not enforce or otherwise exercise any right of subrogation to
any of the rights of Recipient, the Agent, the Hedge Provider or any Purchaser
against Existing Owner, (b) hereby waives all rights of subrogation (whether
contractual, under Section 509 of the United States Bankruptcy Code, at law or
in equity or otherwise) to the claims of Recipient, the Agent, the Hedge
Provider or the Purchasers against Existing Owner and all contractual, statutory
or legal or equitable rights of contribution, reimbursement, indemnification and
similar rights and “claims” (as that term is defined in the United States
Bankruptcy Code) which Provider might now have or hereafter acquire against
Existing Owner that arise from the existence or performance of Provider’s
obligations hereunder, (c) will not claim any setoff, recoupment or counterclaim
against Existing Owner in respect of any liability of Provider to Existing Owner
and (d) waives any benefit of and any right to participate in any collateral
security which may be held by Hedge Provider, Recipient, the Agent or the
Purchasers. The payment of any amounts due with respect to any indebtedness of
Existing Owner now or hereafter owed to Provider is hereby subordinated to the
prior payment in full of all of the Guaranteed Obligations. Provider agrees
that, after the occurrence of any default in the payment or performance of any
of the Guaranteed Obligations, Provider will not demand, sue for or otherwise
attempt to collect any such indebtedness of Existing Owner to Provider until all
of the Guaranteed Obligations shall have been paid and performed in full. If,
notwithstanding the foregoing sentence, Provider shall collect, enforce or
receive any amounts in respect of such indebtedness while any Guaranteed
Obligations are still unperformed or outstanding, such amounts shall be
collected, enforced and received by Provider as trustee for Recipient (and its
assigns) and be paid over to Recipient (or its assigns) on account of the
Guaranteed Obligations without affecting in any manner the liability of Provider
under the other provisions of this Undertaking. The provisions of this Section 7
shall be supplemental to and not in derogation of any rights and remedies of
Recipient under any separate subordination agreement which Recipient may at any
time and from time to time enter into with Provider.

4

--------------------------------------------------------------------------------

        Section 8. Termination of Undertaking. Provider’s obligations hereunder
shall continue in full force and effect until all Guaranteed Obligations are
finally paid and satisfied in full and the Purchase Agreement is terminated,
provided, that this Undertaking shall continue to be effective or shall be
reinstated, as the case may be, if at any time payment or other satisfaction of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned upon the bankruptcy, insolvency, or reorganization of Existing Owner or
otherwise, as though such payment had not been made or other satisfaction
occurred, whether or not Recipient (or its assigns) is in possession of this
Undertaking. No invalidity, irregularity or unenforceability by reason of the
federal bankruptcy code or any insolvency or other similar law, or any law or
order of any government or agency thereof purporting to reduce, amend or
otherwise affect the Guaranteed Obligations shall impair, affect, be a defense
to or claim against the obligations of Provider under this Undertaking.

        Section 9. Effect of Bankruptcy. This Undertaking shall survive the
insolvency of Existing Owner and the commencement of any case or proceeding by
or against Existing Owner under the federal bankruptcy code or other federal,
state or other applicable bankruptcy, insolvency or reorganization statutes. No
automatic stay under the federal bankruptcy code with respect to Existing Owner
or other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes to which Existing Owner is subject shall postpone the
obligations of Provider under this Undertaking.

        Section 10. Setoff. Regardless of the other means of obtaining payment
of any of the Guaranteed Obligations, Recipient (and its assigns) is hereby
authorized at any time and from time to time, without notice to Provider (any
such notice being expressly waived by Provider) and to the fullest extent
permitted by law, to set off and apply any deposits and other sums against the
obligations of Provider under this Undertaking, whether or not Recipient (or any
such assign) shall have made any demand under this Undertaking unless such
Guaranteed Obligations are contingent.

        Section 11. Taxes. All payments to be made by Provider hereunder shall
be made free and clear of any deduction or withholding. If Provider is required
by law to make any deduction or withholding on account of tax or otherwise from
any such payment, the sum due from it in respect of such payment shall be
increased to the extent necessary to ensure that, after the making of such
deduction or withholding, Recipient receive a net sum equal to the sum which
they would have received had no deduction or withholding been made; provided,
however that Provider shall not be liable for any taxes on the net income (and
taxes in lieu thereof) and franchise taxes of Recipient, in each case to the
extent imposed by the jurisdiction of organization (or any subdivision thereof)
of Recipient or any jurisdiction (or subdivision thereof) where the transactions
contemplated herein are booked by Recipient or where such transactions are
otherwise effectively connected in respect of Recipient; provided, further, that
Provider shall not be required to make any such increased payment to the extent
the deduction or withholding could be avoided by Recipient or its assigns
providing appropriate tax forms or information and such forms or information
have been requested and not provided.

5

--------------------------------------------------------------------------------

        Section 12. Further Assurances. Provider agrees that it will from time
to time, at the reasonable request of Recipient (or its assigns), provide
information relating to the business and affairs of Provider as Recipient may
reasonably request. Provider also agrees to do all such things and execute all
such documents as Recipient (or its assigns) may reasonably consider necessary
or desirable to give full effect to this Undertaking and to perfect and preserve
the rights and powers of Recipient hereunder.

        Section 13. Successors and Assigns. This Undertaking shall be binding
upon Provider, its successors and permitted assigns, and shall inure to the
benefit of and be enforceable by Recipient and its successors and assigns.
Provider may not assign or transfer any of its obligations hereunder without the
prior written consent of each of Recipient, and at any time where such rights
have been assigned under the Purchase Agreement, the Agent. Without limiting the
generality of the foregoing sentence, Recipient, the Agent, the Hedge Provider
and the Purchasers may assign or otherwise transfer their respective rights and
obligations under the Sale and Assignment Agreement and the Purchase Agreement,
this Undertaking, any other documents executed in connection therewith or
delivered thereunder or any other agreement held by them evidencing, securing or
otherwise executed in connection with the Guaranteed Obligations, or sell
participations in any interest therein, to any other entity or other person, and
such other entity or other person shall thereupon become vested, to the extent
set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to Recipient and
the Purchasers herein. Provider hereby agrees that (a) at any time where such
rights have been assigned under the Purchase Agreement, Agent, the Hedge
Provider the Purchasers shall be third party beneficiaries of Recipient’s rights
hereunder, and (b) Recipient will enforce its rights hereunder on behalf of
itself, and at any time where such rights have been assigned under the Purchase
Agreement, the Agent, the Hedge Provider and the Purchasers

        Section 14. Amendments and Waivers. No amendment or waiver of any
provision of this Undertaking nor consent to any departure by Provider therefrom
shall be effective unless the same shall be in writing and signed by Recipient,
the Agent and Provider. No failure on the part of Recipient or any Purchaser to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

        Section 15. Notices. All notices and other communications provided for
hereunder shall be made in writing and shall be addressed as follows: if to
Provider, at the address set forth beneath its signature hereto, and if to
Recipient, at the addresses set forth beneath its signature hereto, or at such
other addresses as each of Provider or Recipient may designate in writing to the
other. Each such notice or other communication shall be effective  if given by
telecopy, upon the receipt thereof, if given by mail, three (3) Business Days
after the time such communication is deposited in the mail with first class
postage prepaid or  if given by any other means, when received at the address
specified in this Section 15.

        Section 16. CHOICE OF LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

6

--------------------------------------------------------------------------------

        Section 17. CONSENT TO JURISDICTION. EACH OF PROVIDER AND THE RECIPIENT
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS UNDERTAKING AND EACH OF
PROVIDER AND RECIPIENT HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE RECIPIENT
TO BRING PROCEEDINGS AGAINST THE PROVIDER IN THE COURTS OF ANY OTHER
JURISDICTION.

        Section 18. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS UNDERTAKING, ANY DOCUMENT EXECUTED BY
PROVIDER OR RECIPIENT PURSUANT TO THIS UNDERTAKING OR THE RELATIONSHIP
ESTABLISHED HEREUNDER OR THEREUNDER.

          Section 19. Bankruptcy Petition. Provider hereby covenants and agrees
that, prior to the date that is one year and one day after the payment in full
of all outstanding senior Indebtedness of the Company and the Recipient, it will
not institute against, or join any other Person in instituting against, the
Company or the Recipient any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings or other similar proceeding under the laws of the
United States or any state of the United States.


        Section 20. Miscellaneous. This Undertaking constitutes the entire
agreement of Provider with respect to the matters set forth herein. The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Undertaking shall be in
addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. The provisions of this Undertaking are severable, and in
any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of Provider hereunder would otherwise
be held or determined to be avoidable, invalid or unenforceable on account of
the amount of Provider’s liability under this Undertaking, then, notwithstanding
any other provision of this Undertaking to the contrary, the amount of such
liability shall, without any further action by Provider or Recipient, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding. Any provisions of this
Undertaking which are prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
specified, references herein to “Section” shall mean a reference to sections of
this Undertaking. The Provider acknowledges that the Recipient is assigning all
of its right, title and interest in this Undertaking to the Agent, for the
benefit of itself, the Purchasers and the Hedge Provider, pursuant to the
Purchase Agreement.

7

--------------------------------------------------------------------------------

        Section 21. Counterparts. This Undertaking may be executed by one or
more of the parties hereto on any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

*  *  *  *













8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Provider has caused this Undertaking to be executed
and delivered as of the date first above written.

GEHL COMPANY

  By:  /s/ James J. Monnat Name:  James J. Monnat Title:  Treasurer
  Address:  Gehl Company                   143 Water Street
                  West Bend, WI 53095

Acknowledged and Accepted
as of the date first above written.

GEHL FUNDING II, LLC

By:  /s/ James J. Monnat
Name:  James J. Monnat
Title:  Treasurer

Address:  Gehl Funding II, LLC
                  143 Water Street
                  West Bend, WI 53095







Signature Page to
Performance Undertaking